Citation Nr: 1037779	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the Central Office in Washington, DC.  A 
transcript of the hearing testimony is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current sleep apnea disorder was 
incurred during active service.  Alternatively, he maintains that 
the disorder is aggravated by his service-connected sinusitis.  
At his July 2010 Central Office hearing the Veteran and his wife 
testified that he has experienced snoring and tiredness since 
service.  The Veteran's wife additionally testified that since 
1992 she has consistently witnessed his snoring levels increase 
and heard him stop breathing at night while sleeping.  The record 
further shows that in an August 2010 letter, Paula Jubilee, M.D., 
opined that sinusitis may aggravate the Veteran's sleep apnea.  
In light of this favorable opinion, a VA examination is required 
to determine if the Veteran's sleep apnea disorder was incurred 
during service, and alternatively whether sinusitis aggravates 
the sleep apnea.  

Regarding the claim of entitlement to an increased rating for 
sinusitis, the Veteran was last provided with a VA examination in 
September 2008.  During his July 2010 Central Office hearing the 
Veteran stated that the disorder had worsened since VA last 
examined him.  See Hearing Transcript, p. 20.  Given the 
Veteran's contentions a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran 
identify all health care providers who have 
treated his sleep apnea at any time, and all 
providers who have treated his sinusitis since 
2006.  Thereafter, the RO/AMC must take 
undertake all appropriate development to 
include securing the records from Paula 
Jubilee, M.D.; Tidewater Neurologists and 
Sleep Disorder Specialists; Dr. Steven 
Kaufman; Alan Keyes, M.D., since December 
2006; and Dr. Kathy Vanderslike.  All attempts 
to secure any identified records must be 
documented in the claims file.  If efforts to 
secure private records are unsuccessful the 
Veteran must be informed in writing of that 
fact and offered an opportunity to personally 
secure the records.  If the RO cannot locate 
any identified Federal records, it must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter the Veteran is to be scheduled 
for a VA respiratory examination to determine 
the current nature and extent of his 
sinusitis.  The claims folder is to be made 
available for the examiner to review.  The 
examiner is to provide a detailed review of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of any sinusitis.  If the appellant suffers 
from any additional respiratory disorder the 
examiner must differentiate the symptoms 
caused by sinusitis from any other 
disability.  A complete rationale for all 
opinions expressed must be provided.  VA 
examiner must append a copy of their 
curriculum vitae to the examination report.

3.  The RO should also schedule the Veteran 
for a VA examination by a sleep specialist.  
The claims folder, including the service 
treatment records, is to be made available to 
the examiner for review in conjunction with 
the examination.  Any testing deemed 
necessary should be conducted.  Based on a 
review of the claims folder and the results 
of the examination the sleep specialist must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
sleep apnea was incurred in or caused during 
the appellant's active military service.  If 
the answer is no, the sleep specialist must 
then opine whether it is at least as likely 
as not that sleep apnea is aggravated by the 
appellant's sinusitis.  In addressing any 
question of aggravation the sleep specialist 
must discuss the opinion offered by Dr. 
Jubilee.  The sleep specialist must provide 
detailed reasons for all opinions offered.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent assurance 
of relationship. 
*	"It is at least as likely as not" means 50 
percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship. 

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed sleep apnea is unknowable.

The sleep specialist must append a copy of 
their curriculum vitae to the examination 
report.

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO must furnish the claimant and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and then afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


